The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-10 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 11/01/2022.
Claims 1, 9 and 10 are currently amended.
Claims 2-8 are as previously presented. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 are directed to the abstract idea of collecting projected staffing and patient information and determining necessary staffing levels needed and outputting the number of needed staff which falls into the grouping of certain methods of organizing human activity including managing personal behavior such as teaching or following rules or instructions.
As per Claims 1, 9 and 10, the limitations of accessing scheduling information for a hospital unit and accessing a current census value and a projected census value, as drafted, is a process, system and non-transitory computer-readable medium that, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people including teaching and following rules or instructions but for the recitation of generic computer components.  That is, other than reciting an electronic memory device and a processor, nothing in the claim elements precludes the step from being a function which manages personal behavior and interactions between people including a person interacting with information to access the scheduling information, current census value and projected census value. The limitations producing a balanced staffing plan for the hospital unit by scheduling and assigning the number of staff available for working in the unit, accessing the system and populating inputs with scheduled and assigned staff needed comprising assigning staff members to beds by coordinating projected census, staffing level, and schedule information, providing a notification regarding future bed availability, and recommending and assigning a staffed bed to a new patient based on a new patient needing a bed and identifying a set of criteria associated with the patient and identifying a staffed bed meeting the criteria cover certain methods of organizing human activity.  The actions involved in determining staffing needs and producing a balanced staffing plan for a hospital unit are basic business practices included in running a hospital unit to provide care for patients.  The hospital unit cannot operate without staff and determining staffing schedules to manage the workload of a business is a basic business operation and thus it falls under the abstract category of certain methods of organizing human activity.  The activities of assigning staff, producing a balanced staffing plan, recommending and assigning a bed to a patient based on associated criteria involve managing personal behaviors including following rules and instructions.  The output projected workers and information obtained regarding scheduling information and census values are used along with the rules and instructions for a user to assign staff and beds and generate a balanced staffing plan.  Providing a notification is a personal behavior that involves interaction between multiple people to teach of the information that is determined in the notification.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  The limitations of identifying a projected census value which includes calculating the projected census value and calculating a number of projected workers needed for the hospital unit cover mathematical concepts because calculating the projected census value uses mathematical relationships between admission, transfer, discharge and bed status information over a period of time to calculate the value.  Similarly, calculating the number of projected workers needed for the hospital unit for a user configurable period of time involves a mathematical relationship between the current census value, projected census value, established staffing ratio and identifying a mismatch between the values.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional elements – a processor, a memory storing instructions executable by the processor, and a device readable storage unit.  The processor, memory and device readable storage unit in these steps are recited at a high-level of generality (i.e., as a generic processor and memory for storing instructions for performing a generic computer function of accessing information, calculating and outputting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims also include the use of a scheduling module of a hospital workforce scheduling system, use of a capacity management module of the hospital workforce scheduling system, use of data stored within the capacity management system, use of a staff scheduling module of the hospital workforce scheduling system for executing the limitations of the abstract idea. These modules are recited at a high-level of generality such that they are no more than mere instructions to apply the excepting using general purpose computer components, as the specification describes the modules as application programs stored in flash memory ([0045]). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim also includes the additional element of outputting information within a management system which also amounts to mere instructions to apply an exception.  As per MPEP 2106.05(f)(2), using a computer of other machinery in its ordinary capacity for regular tasks such as storing or transmitting data does not provide an inventive concept.  In the case of the present claim, the use of a management system to output information is invoking computers as a tool to carry out routine functions and thus does not integrate the abstract idea into a practical application.  The claims also include using the capacity management system to identify a projected census value, using a staff scheduling module of the capacity management system to produce a balanced staffing plan, using the capacity management system for automatic scheduling and assigning including automatically populating the inputs, use of a scheduling module within the system to automatically schedule and assign staff to beds, and using the capacity management system to automatically recommend and assign a staffed bed to a patient by automatically populating the staffed beds and identifying a staffed bed meeting criteria are all elements which invoke the computer as a tool to carry out the steps of the abstract idea.  As per MPEP 2106.05(f)(2), simply adding a general purpose computer after the fact to an abstract idea has been found to be mere instructions to apply the exception and does not integrate the abstract idea into a practical application. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a memory storing instructions executable by the processor, and a device readable storage unit to perform the steps of accessing information, calculating a number of projected workers, and outputting the number of projected workers amounts to no more than mere instructions to apply the exception using a generic computer component.  These elements recite a generic computing system by reciting the system may be implemented using a variety of computing devices including a computing device including software and processor stored in a chip (Specification [0042-0043]), which do not add meaningful limitations to the abstract idea beyond generally linking the system to a particular technological environment, that is, implementation via computers.  The claims also include the additional elements of use of a scheduling module of a hospital workforce scheduling system, use of a capacity management module of the hospital workforce scheduling system, use of data stored within the capacity management system, use of a staff scheduling module of the hospital workforce scheduling system for executing the limitations of the abstract idea, which are mere instructions to apply the excepting using general purpose computer components.  The modules are well-understood, routine, and conventional in the field of software arts as the specification describes the modules as application programs stored in flash memory ([0045]). Application programs executed by a processor are well-known, general purpose computing components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim also includes the additional element of outputting information within a management system.  As discussed above, this amounts to mere instructions to apply the exception.  Additionally, this does not provide significantly more because outputting information is well-understood, routine and conventional activity in the field of data management.  As per MPEP 2106.05(d)(II), the courts have recognized the computer function of receiving or transmitting data over a network to be well-understood, routine and conventional and therefore, this element does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.  The claims are not patent eligible.
Dependent claims 2-8 add additional limitations, for example Claims 2 includes identifying workers from the number of staff available which further limits the step of outputting which includes assigning staff members.  Claim 3 includes assigning the identified workers which also further limits the step of outputting which includes assigning staff members.  Claim 4 includes determining a mismatch which further limits the calculating step.  Claims 5-8 include accessing information and issuing a notification which further limits the accessing and outputting steps of the independent claim.  These limitations only serve to further limit or specify the limitations of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 9 and 10.
The dependent claims do not include any additional elements that have not been previously addressed in the independent claims.  Therefore, the dependent claims do not integrate the judicial exception into a practical application because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.   Additionally, the dependent claims do not provide an inventive concept by reciting significantly more than the abstract idea, because they do not provide additional elements beyond those discussed in the independent claims.  Therefore, when taken individually or as an ordered combination, Claims 1-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 10-20, “Rejections under 35 U.S.C. 101”, filed 11/01/2022 with respect to claims 1-10 have been fully considered but they are not persuasive.  
Applicant argues that the claims are directed to an application for automatically generating a staff schedule, assigning staff to bed within a unit, and assigning new patients to staffed beds, by using census data that is used to calculate a projected number of workers needed for a hospital unit and that this is not a judicial exception. Examiner respectfully disagrees.  The generation of a staff schedule, assigning staff to beds, and assigning patients to staffed beds are fundamental activities carried out in a hospital or medical facility as commercial interactions including business relations which are certain methods of organizing human activity.  Therefore, the claims are directed to an abstract idea because they recite claim limitations which are certain methods of organizing human activity. Applicant argues that the claims are not directed toward any categories of abstract ideas and further argues that although the system of the claims does schedule workers, the claims are directed to more than just scheduling the workers because the claims include determining how many workers are needed based on number of patients and how the worker number is determined.  Applicant argues that this shows the claims are not directed to managing the worker resources and therefore, the claims are not directed to an abstract idea.  Examiner respectfully disagrees. As per the rejection above, the calculation of the number of projected workers needed is addressed as also directed to an abstract idea.  Although these limitations do not recite managing personal behavior or interactions, explicitly, these limitations are not identified as such.  The rejection identifies these steps as reciting a mathematical calculation and the use of the mathematical calculation to manage resources recites a certain method of organizing human activity.  As per the October 2019 Update on Subject Matter Eligibility, A claim can recite more than one judicial exception, where the claim may recite multiple abstract ideas, which may fall in the same or different groupings (Page 2). Examiner also reiterates the response from PTAB Decision of 05/05/2022 on Page 9 including that the “Appellant has not adequately explained why the limitations in the claim to not recite the identified abstract idea. For example, Appellant does not address why calculating a number of projected workers needed for the hospital unit does not recite a mathematical concept, as proffered by the Examiner.” The PTAB agreed with Examiner that the claims recite an abstract idea.
Applicant argues that the claims recite a capacity management system, and a staff scheduling module, a scheduling module, a hospital workforce scheduling system, and a capacity management module which are specialized components of the hospital workforce scheduling system that allow for interfacing between systems which are specifically programmed and designed to work together to perform the functions of the systems and thus the claims are not directed to certain methods of organizing human activity.  Examiner respectfully disagrees.  The claims recite the elements of the abstract idea are performed using hospital workforce scheduling system and the modules of the system. The system is described at a high level of generality where the embodiments of the system are implemented using a variety of types of computing devices (specification [0043]). The modules are recited at a high-level of generality such that they are no more than mere instructions to apply the excepting using general purpose computer components, as the specification describes the modules as application programs stored in flash memory ([0045]). This describes general purpose computing devices executing the abstract idea and thus are mere instructions to apply the exception, as per MPEP 2106.05(f)(2).
Applicant argues that the amendments to the claims integrate the judicial exception into a very particular application within the claims and does not monopolize the judicial exception. Examiner respectfully disagrees. As in previous responses and as asserted by the PTAB in the Decision of 05/05/2022, Page 11, “the features argued by Appellant are part of the abstract idea and not additional elements which can integrate the abstract idea into a practical application…Moreover, the proper focus is not preemption per se, for some measure of preemption is intrinsic in the statutory right granted with every patent to exclude competitors, for a limited time, from practicing the claimed invention…Rather, the animating concern is that claims should not be coextensive with a natural law, natural phenomenon, or abstract idea.” PTAB further states that “Because we find the claimed subject matter covers patent-ineligible subject matter, the pre-emption concern is necessarily addressed.” 
Applicant argues that the additional elements of the claims add a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application by the claims automatically scheduling hospital staff in an unconventional manner. Examiner respectfully disagrees. Applicant has alleged that the techniques are unconventional, but fails to provide which additional elements of the claims are unconventional or not well-understood, routine, and conventional in the field. The steps of scheduling staff which are identified in the rejection above are directed to the abstract idea itself and therefore, are not considered in Step 2B when determining if additional elements provide significantly more than the abstract idea itself. 
Applicant argues that the limitations include other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment by the use of the modules to execute the steps of the abstract idea. Examiner respectfully disagrees. As addressed in the responses above, the system and the modules of the system are general purpose computer components which are used to execute the abstract idea itself and thus amount to mere instructions to apply the exception. The modules do not provide a particular technological environment beyond a general purpose computing component, as evidenced by the Specification which describes the modules as application programs stored in flash memory to be executed by a processor (specification [0045]). The activity of the claims being conducted “automatically” is due to applying the abstract idea to a general purpose computer components which enables the functions to be carried out without human interference.  However, this does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because simply adding general purpose computer components to the abstract idea is mere instructions to apply the exception and does not integrate the abstract idea into a practical application or provide significantly more, see MPEP 2106.05(f)(2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVANGELINE BARR/Primary Examiner, Art Unit 3626